Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a supplemental Final Office action based on the 15/711746 application response filed on 05/25/2021 and interview dated 05/21/2021. Since the claims were amended prior to the last final rejection- this is a supplemental Final rejection, correcting the basis of rejection.
Claims 1-6, 9-10, 13-14, 16-18, & 20-22 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-6, 9-10, 13-14, 16-18, & 20-22 are rejected under 35 U.S.C. 103(a) as being obvious over FABPULOUS in EP 2863798 ( WO/2013/191552 as cited on IDS dated 08/14/2020) in view of  MURPHY in US 20140208836. 
	With respect to Claims 1, 9-10, & 17-18, & 21-22, FABPULOUS et al. teach of a test device (1) for testing a human or animal sample, such as blood or blood components, comprising a first part (2) and a second part (3), comprising co- operating first and second coupling elements (4, 5) for coupling the first part with the second part, 
 a fluid cartridge (fig. 7: ref. sign 3 "second part’), comprising:
a) a housing (see e.g. fig. 7: ref. sign 66 ’’outer wall part’) defining a lumen (fig. 7: ref. Signs 101 ’’space", 13 ’’channel’);
b)    a connector (fig. 7: ref. sign 5 "second coupling part');and
c)    at least one substrate (fig. 7: ref. sign 14 "strip') disposed within the lumen,
wherein the at least one substrate is configured to be in fluidic communication (via channel 22 in figure 7) with the connector so as to receive fluid from a fluid collection device (fig. 7: ref. sign 2 "first part”). FABPULOUS et al. further teach that the substrate/test strip is made of porous material(the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for 
	MURPHY et al. teach of an apparatus which includes a microfluidic substrate (abstract). More specifically, MURPHY et al. teach of the device being a cartridge assembly (paragraph 0020 & 0021 & associated drawings), of there being a housing that enclosing everything (paragraph 0019). In addition, a microfluidic cartridge assembly used to house the microfluidic device (and interface the device to an analytical apparatus) can have features that guide the alignment and urge the substrates 20, 30 together (paragraph 0035). MURPHY et al. also teach of a fluid collection device coupled to all of this (paragraph 0036-0038). Further MURPHY et al. specifically teach that the cartridge/housing has two halves that snap together(paragraph 0045). It would have been obvious to one of ordinary skill in the art to use a housing/cartridge that has two pieces and can snap together to allow one to easily access/change out a test strip and for device longevity due to the advantage this would offer in allowing for easily replacing other device parts(MURPHY, paragraph 0045).


With respect to Claims 2-3 & 5, FABPULOUS et al. teach in Figure 11a show device 1 where the first part 2 is placed on a second part 3 and where the devise is depicted in a first position of the first part 2. Figure 11 b shows the device 1 in a second position of said first part 2, where the plunger has been pressed onto the piercing element 52. Here, the second part 3 is similar to or identical to the second part 3 as shown in figure 1. Figure 11 a & b clearly show that the second part(3), has two parts that lock together through projections(See device part 9 on Figure 11a & associated description. The flat part is divided in two half and there are projections space around its perimeter to aid in locking).
With respect to Claim 4 FABPULOUS et al. teach in the embodiment shown in fig. 1 - 6 and 8 – 10, that the second part 3 is substantially plate opening has a bottom 10 opposite an open side 11. In the bottom 10 an outlet opening is provided in which a filter 12 is placed. At a side of the filter 12 opposite the bottom 10 a channel 13 connects to the filter 12, which extends in the second longitudinal direction Y. In the channel a strip 14 of materials is provided, for example as generally known from lateral flow essays, which can for example be absorbent materials as used in chromatographic applications, in known test strips or the like. By way of example the materials can for example be glass and/or cellulose fiber for example provided by Millipore US and/or nitrocellulose, for example with a thickness between 140-170um and a porosity of between 90-135 
With respect to Claim 6, MURPHY et al. teach of there being multiple substrates along a flow path and fluidic couplers that can join aligned fluidic ports of the two microfluidic substrates. Such couplers can have a lumen for passing fluid from the trap tile 20 to the analytical tile, and also of polyimide gaskets can surround the fluidic ports 18, 34 and facilitate sealing between those ports brought into intimate contact (paragraph 0035).
With respect to Claims 13 & 20, MURPHY et al. teach of multiple wells(which can be considered overflow containers)(paragraph 0038). Also MURPHY et al. teach of holes which can facilitate waste removal- and these can also be considered vents(paragraphs 0027-0028). 
With respect to Claims 14,16, & 21-22, MURPHY et al. teach of the substrate being porpous(paragraph 0038), there being multiple substrates along a flow path(defining and elongated flow path) and fluidic couplers that can join aligned fluidic ports of the two microfluidic substrates(paragraph 0035). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As the instant claims are recited very broadly, the prior art reads on the instantly claimed invention and all claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797